DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record any obvious combination thereof teaches a printing apparatus comprising a feed roller, a conveying roller, a reversing path configured to reverse a surface of a sheet, a reversing roller wherein in a case of performing double sided printing on a first sheet and a second sheet, the second sheet is overlapped with a trailing edge of the first sheet relative to a second direction by conveying the second sheet, whose first surface has been printed, in a second direction by the conveying roller in a state in which the first sheet, whose first surface has been printed, is in the reversing path and thereafter the first and second sheet are conveyed by the reversing roller toward the feed roller in a state in which the trailing edge of the first sheet and the second sheet are overlapped with each other as required by claim 1 and claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853